UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Amendment No 1 to Form 10 General Form for Registration of Securities of Small Business Issuers under Section 12(b) or (g) of the Securities Exchange Act of 1934 Commission file number 000-53886 AJ ACQUISITION CORP I, INC. (Exact Name of Small Business Issuer in its Charter) Nevada 27-1805049 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 (Address of Registrant's Principal Executive Offices) (Zip Code) Richard I. Anslow 195 Route 9 South, Suite 204 Manalapan,
